248 S.W.3d 635 (2008)
Jose ANTUNEZ, Appellant,
v.
PROPIPE CORPORATION, and Treasurer of the State of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 90398.
Missouri Court of Appeals, Eastern District, Division Two.
March 25, 2008.
Dean L. Christianson, St. Louis, MO, for Appellant.
Lynn E. Newmark, Law Offices of Robert J. Hayes, St. Louis, MO, for Respondent Propipe Corporation.
Jeremiah W. (Jay) Nixon, Atty. Gen., Kareitha A. Osborne, Assistant Attorney General, St. Louis, MO, for Respondent *636 Treasurer of the State Missouri as Custodian of the Second Injury Fund.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Jose Antunez (Claimant) appeals the temporary total disability award of the Labor and Industrial Relations Commission, affirming the administrative law judge's award and decision, which found that Claimant is permanently partially disabled; Propipe Corporation (Employer) is liable for past medical expenses but not future medical treatment; Employer is liable for temporary total disability benefits; and the Second Injury Fund is not liable for permanent total disability benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).